AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                                                                                                                     Page 1 ofl   J
                                         UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                         V.                                  (For Offenses Committed On or After November 1, 1987)


               Edgar Giovanny Gonzalez-Urrea                                 Case Number: 3:19-mj-24376

                                                                             Craig Joseph
                                                                            Defendant's Attorney


REGISTRATION NO. 91474298
                                                                                                             FILED
THE DEFENDANT:                                                                                     NQVl 3 2019
 IZl pleaded guilty to count(s) _:_l~o.':..f~C~om~p:'."la~in~t_ _ _ _ _ _ _ _ _ _-!.,~.CJ.J-·-ERl-·4.u,11..s...c
                                                                                                         "OISiale+.·o
                                                                                                                    -- -.L/Ri
                                                                                                                           --~
                                                                                                                       01
 •   was found guilty to count(s)                                                     ~THERN DISTRICT OF CALIFORNIA
     after a plea of not guilty.                                                                                            • •
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                     Nature of Offense                                                         Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                               I
 D The defendant has been found not guilty on count(s)
 •                                                                       -------------------
     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Burea~9f Prisons to be
imprisoned for a term of:                                                         1 ·() //
                             ·,, .,,,/
                             /~ TIME SERVED                              D _ _ _ _ _ _ _ _ _ days

  IZl Assessment: $10 WAIVED IZl Fine: WAIVED
  IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
· • ·Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Monday, November 18, 2019
                                                                          Date of Imposition of Sentence



                                                                          II/ilL~OLOCK
                                                                          UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                    3:19-mj-24376
